 



Exhibit 10.36

COMPENSATION FOR OUTSIDE BOARD MEMBERS
(As approved by the Compensation Committee & Board 3/25/04)

Proposed

                                      Attend in     Attend by       Now    
Person     Phone  
Annual Retainer (Base)
  $ 15,000     $ 15,000          
Committee Chairman (extra)
            2,500          
Committee Secretary (extra)
            2,500          
Regular Meeting Fee
  $ 1,000       2,500     $ 1,500  
Spec. Committee or Board mtg
                       
(if separate from regular BOD mtg)
            1,500       500  

         
Options Granted Upon Joining BOD
    20,000  
Option Grants yearly thereafter
    10,000  

Total likely Board Compensation (calculated)

                      Min     Max  
Base Retainer
  $ 15,000     $ 15,000  
Committee Chairman or Secretary (extra)
    0       2,500  
Meeting fees (4 to 6 x $2,500)
    10,000       15,000  
Committee meetings (1 to 4 x $1,500)
    1,500       6,000  
Special BOD or Committee Meetings (2)
    1,000       3,000  
 
           
 
  $ 27,500     $ 41,500  
 
           

